UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6633



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ROBERT WILSON ODOM,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-180)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Wilson Odom, Appellant Pro Se. Timika Shafeek, Assistant
United States Attorney, Robert Jack Higdon, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Robert Wilson Odom appeals from the district court’s orders

denying his motion for modification of his sentence and denying his

motion for reconsideration.              We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm substantially* on the reasoning of the district court.

United States v. Odom, No. CR-97-180 (W.D.N.C. Feb. 16, 2001; filed

Mar. 29, 2001, entered Mar. 30, 2001).             We dispense with oral argu-

ment       because   the   facts   and    legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        AFFIRMED




       *
       To the extent that Odom’s claim under Apprendi v. New
Jersey, 530 U.S. 466 (2000), was properly before the court pursuant
to 18 U.S.C.A. § 3582 (West 2000), the claim lacks merit: Odom’s
198-month sentence was less than the statutorily authorized maximum
penalty. See United States v. Angle, 254 F.3d 514, 518 (4th Cir.
2001) (en banc).


                                           2